Case 1:20-cv-03851-GBD Document 51 Filed 07/29/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

w= wee ewe ew wwe er ee ewe ew ew eee ee ee ee ee xX
ABILITY INSURANCE COMPANY, :
Plaintiff.
am ORDER
-against- :
20 Civ. 3851 (GBD)

ST PAPER, LLC, :
Defendant. :

wee ew ewe eee eee ew ewe eee ew ew ee EE xX

GEORGE B. DANIELS, United States District Judge:
The pretrial conference is adjourned from August 4, 2021 to September 29, 2021 at 9:45

am.

Dated: New York, New York

Bur2e9 20211 SO ORDERED.
CV aiity 8B. Dork

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
